Case: 10-10295     Document: 00511269200          Page: 1    Date Filed: 10/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2010
                                     No. 10-10295
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

HILARIO GONZALEZ-BALDERAS, SR., also known as Hilario Perez, also
known as Mr. Perez,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:90-CR-34-6


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Hilario Gonzalez-Balderas, Sr., federal prisoner # 55110-079, appeals the
denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. He argues
the district court failed to express its consideration of the 18 U.S.C. § 3553(a)
factors, did not articulate reasons for the denial of his motion, the errors are
procedural, and his sentence is unreasonable.                Gonzalez-Balderas further
challenges the reasonableness of his sentence based on the court’s failure to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10295    Document: 00511269200 Page: 2        Date Filed: 10/20/2010
                                 No. 10-10295

recalculate his Sentencing Guidelines range. Gonzalez-Balderas now contends
that arguments he raised in previous Section 3582(c)(2) motions and appeals in
this court are not barred from review under the law of the case doctrine.
      The challenges to the procedural reasonableness of the sentence are
without merit. The reasonableness standard derived from United States v.
Booker, 543 U.S. 220 (2005), does not apply in Section 3582(c)(2) proceedings.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct.
3462 (2010). Additionally, the district court is not required to provide reasons
for its denial of a Section 3582 motion or to explain its consideration of the
Section 3553(a) factors. See id. at 674.
      Gonzalez-Balderas’ arguments challenging the calculation of his sentence
range are barred by the law-of-the-case doctrine. See United States v. Matthews,
312 F.3d 652, 657 (5th Cir. 2002). His argument that the prior decisions were
erroneous and work a manifest injustice are conclusory and amount to nothing
more than a disagreement with the previous rulings.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2